Opinion by
Mr. Chief Justice Sterrett,
If the beneficial plaintiff’s alleged ownership of the horses in question had antedated the married person’s property act of June 3, 1887, the learned trial judge would doubtless have been right in holding that the testimony was insufficient to justify submission of her case to the jury; but the testimony on which she relied relates to transactions subsequent to the passage of said act, on the provisions of which the legal effect of *274said testimony largely depends. That act has been before us for construction in several cases, among which are Latrobe, etc. v. Fritz, 152 Pa. 224; Milligan v. Phipps, 158 Pa. 208; Abell v. Chaffee, 154 Pa. 254; Adams v. Grey, Id. 258; Campe v. Horne, 158 Pa. 511; Steffen v. Smith, 159 Pa. 207; and, in effect, we have uniformly held that its provisions have worked a radical change in the contractual capacity of married women, and hence many of the authorities which were applicable to questions arising before its passage are now inapplicable. Referring to the clause declaring that “every married woman shall have the right to acquire. . . . property, real or personal, .....in the same» manner as if she were feme sole,” it was said in the case last cited: “ This plainly emancipated her from her common law disabilities and authorized her to contract as a feme sole.” Instead of being strictly and narrowly exceptional, as it was under the act of 1848, her capacity to contract has practically become the general rule.
In view of what has been said, we think the testimony adduced by the beneficial plaintiff in support of her claim was quite sufficient to carry the case to the .jury. It tended to prove that, at her request, the horses in question were purchased by her husband to supply the place of two horses owned by her in her own right, one of which had died, and the other she had sold; that the notes given by her husband, for the price of the horses, were subsequently paid by her to the holder thereof with money of her own separate estate.
If upon consideration of the testimony the jury were satisfied as to its truthfulness, and that the transaction, as alleged by her, was in good faith and honestly conducted, they would have been warranted in .finding in her favor. In any event the evidence tended to sustain the plaintiff’s contention and should have been submitted to the jury for their consideration.
Judgment reversed and a venire facias de novo awarded.